United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF HOMELAND SECURITY,
)
CUSTOMS & BORDER PATROL, Honolulu, HI, )
Employer
)
__________________________________________ )
B.A., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1512
Issued: March 2, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 11, 2009 appellant filed a timely appeal from a February 18, 2009 decision of
the Office of Workers’ Compensation Programs regarding a schedule award. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3(e), the Board has jurisdiction over the merits of the claim.1
ISSUE
The issue is whether appellant has more than a seven percent impairment of the left upper
extremity, for which he received a schedule award.
On appeal, appellant contends that the Office should not have accorded the second
opinion specialist the weight of the medical evidence. He asserts that the specialist performed
only a cursory examination and was generally unfamiliar with his case.

1

After appellant’s May 11, 2009 appeal to the Board, an Office hearing representative issued a June 4, 2009
decision on the same issue. Under Douglas E. Billings, 41 ECAB 880 (1990), the June 4, 2009 decision is null and
void.

FACTUAL HISTORY
The Office accepted that on August 1, 2002 appellant, then a 49-year-old supervisory
canine enforcement officer, sustained a left shoulder strain, left biceps tendon rupture, left rotator
cuff tendinitis and other unspecified pathologies of the left shoulder when he fell from a shipping
container. He returned to light-duty work following the injury. Appellant underwent left
shoulder arthroscopy with tendon repair on August 31, 2005.2 He remained under medical care
for left trapezius spasms and pain. The Office accepted a recurrence of disability commencing
November 13, 2007. Appellant underwent biceps tendonesis with screw placement on
November 14, 2007. He returned to limited duty in early 2008.
On September 8, 2008 appellant claimed a schedule award. The Office requested that
Dr. Jerry Van Meter, an attending Board-certified orthopedic surgeon, provide an impairment
assessment according to the fifth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (hereinafter, A.M.A., Guides). Dr. Van Meter responded
that he did not perform such evaluations.
The Office referred appellant, the medical record and a statement of accepted facts to
Dr. Bernard M. Portner, a Board-certified physiatrist, for a second opinion and impairment
assessment.
In a December 4, 2008 report, Dr. Portner reviewed the medical record and statement of
accepted facts. He opined that appellant had reached maximum medical improvement. On
examination, Dr. Portner found no weakness, atrophy or neurologic abnormalities of the left
upper extremity. He observed the following ranges of motion of the left shoulder: full extension
of 50/50 degrees; full adduction of 40/40 degrees; full backward elevation at 50/50 degrees;
abduction limited to 155/170 degrees; forward elevation limited to 140/180 degrees; internal
rotation of 60/80 degrees; and external rotation of 55/80 degrees. Dr. Portner commented that
appellant had very mild pain symptoms not interfering with activities of daily living. He
diagnosed persistent traumatic capsulitis and postsurgical status. Dr. Portner did not refer to the
A.M.A., Guides in his report.
The Office referred the medical record and a statement of accepted facts to an Office
medical adviser for review. In a February 2, 2009 report, the Office medical adviser opined that
appellant had reached maximum medical improvement as of December 4, 2008. He applied
Figure 16-40,3 16-434 and 16-465 of the A.M.A., Guides to Dr. Portner’s findings. The medical
adviser opined that appellant had the following percentages of impairment of the left upper
extremity due to restricted shoulder motion: three percent for limitation of flexion to 140
2

A March 19, 2007 magnetic resonance imaging (MRI) scan of the left shoulder showed a complete rotator cuff
tear with joint effusion. An April 20, 2007 arthrogram of the left shoulder showed a partial thickness tear of the
supraspinatus tendon.
3

Figure 16-40, page 476 of the fifth edition of the A.M.A., Guides is entitled “Pie Chart of Upper Extremity
Motion Impairments Due to Lack of Flexion and Extension of Shoulder.”
4

Figure 16-43, page 477 of the fifth edition of the A.M.A., Guides is entitled “Pie Chart of Upper Extremity
Motion Impairments Due to Lack of Abduction and Adduction of Shoulder.”
5

Figure 16-46, page 479 of the fifth edition of the A.M.A., Guides is entitled “Pie Chart of Upper Extremity
Impairments Due to Lack of Internal and External Rotation of Shoulder.”

2

degrees according to Figure 16-40; one percent for abduction limited to 155 degrees according to
Figure 16-43; two percent for internal rotation limited to 60 degrees and one percent for external
rotation limited to 55 degrees according to Figure 16-46. The adviser added these impairments
to total seven percent impairment to the left upper extremity.
By decision dated February 18, 2009, the Office granted appellant a schedule award for a
seven percent permanent impairment of the left upper extremity.
LEGAL PRECEDENT
The schedule award provisions of the Federal Employees’ Compensation Act6 provide for
compensation to employees sustaining impairment from loss or loss of use of specified members of
the body. The Act, however, does not specify the manner in which the percentage loss of a
member shall be determined. The method used in making such determination is a mater, which
rests in the sound discretion of the Office. For consistent results and to ensure equal justice, the
Board has authorized the use of a single set of tables so that there may be uniform standards
applicable to all claimants. The A.M.A., Guides has been adopted by the Office as a standard for
evaluation of schedule losses and the Board has concurred in such adoption.7
The standards for evaluation of permanent impairment of an extremity under the A.M.A.,
Guides are based on loss of range of motion, together with all factors that prevent a limb from
functioning normally, such as pain, sensory deficit and loss of strength. All of the factors should
be considered together in evaluating the degree of permanent impairment.8 Chapter 16 of the
fifth edition of the A.M.A., Guides provides a detailed grading scheme and procedures for
determining impairments of the upper extremities due to pain, discomfort, loss of sensation, or
loss of strength.9
ANALYSIS
The Office accepted that appellant sustained a left shoulder sprain, left biceps tendon
tear, left rotator cuff tendinitis and other pathologies of the left shoulder, necessitating two
surgical repairs. Appellant claimed a schedule award on September 8, 2008. As his attending
physician did not perform impairment assessments, the Office referred appellant to Dr. Portner, a
Board-certified physiatrist, for a second opinion.
Dr. Portner submitted a December 4, 2008 report providing a detailed assessment of
appellant’s left upper extremity, including all ranges of left shoulder motion. His opinion was
informed by the complete medical record and a statement of accepted facts. The thoroughness of
Dr. Portner’s opinion and the detailed examination findings noted negate appellant’s contention
on appeal that Dr. Portner performed only a cursory examination or was unfamiliar with his case.

6

5 U.S.C. §§ 8101-8193.

7

Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

8

Tammy L. Meehan, 53 ECAB 229 (2001).

9

A.M.A., Guides, Ch. 16, “The Upper Extremities,” pp. 433-521 (5th ed. 2001).

3

On February 2, 2009 an Office medical adviser reviewed Dr. Portner’s findings and
applied the A.M.A., Guides to the ranges of left shoulder motion observed. The medical adviser
determined that appellant had a three percent impairment of the left upper extremity due to
flexion limited to 140 degrees, a one percent impairment for abduction limited to 155 degrees, a
two percent for internal rotation limited to 60 degrees and one percent for external rotation
limited to 55 degrees. These impairments totaled seven percent impairment to the left upper
extremity. On February 18, 2009 based on the Office medical adviser’s review of Dr. Portner’s
findings, the Office granted appellant a schedule award for a seven percent permanent
impairment of the left arm.
The Board finds that Dr. Portner performed a thorough examination and evaluation of the
left upper extremity. The Office medical adviser applied the proper tables and grading schemes
of the A.M.A., Guides to Dr. Portner’s findings to calculate a seven percent impairment of the
left upper extremity. Therefore, the February 18, 2009 schedule award decision was appropriate
under the facts and circumstances of this case.
CONCLUSION
The Board finds that appellant has not established that he sustained more than a seven
percent impairment of the left upper extremity for which he received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 18, 2009 is affirmed.
Issued: March 2, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

